JENKINS, J.
Anna Sposato fell and injured herself on an alleged defective sidewalk in the city of Youngstown. She filed her petition without having given notice within sixty days to the city. The city set up by way of answer an ordinance' passed by the city council whereby a sixty day limit was placed on the filing of claims as a condition precedent to the commencement of an action against the city to which Sposato demurred.
The ■ question being is the ordinance and charter provision as to the filing of a claim a condition. precedent to the commencement of an action against the city? If it can be held to- be a power of local self-government it is valid, and if not, it is invalid and the demurrer should be sustained.
The Mahoning Common Pleas held:
1. The extent and meaning of the constitutional provision granting “all powers of local self-government” is laid down in 88 OS. 338.
“As the scope of -- such powers refer clearly to the functions of government, and they are local in the sense that they relate to the municipal affairs of the particular municipality.”
2. The requirement of filing a claim as a condition precedent to recovery is a matter of local concern. It being of interest to the city to get the facts as soon as possible so as to correct them.
3. The ordinance is for the protection of the city and therefore is an affair of local self government and is local in its nature.
4. The notice before suit refers to the remedy and not the right and therefore does not take away the right of, due process of law, and does not violate the Constitution.